Citation Nr: 1620390	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-02 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial compensable evaluation for numbness of the upper extremities (right hand).

3.  Entitlement to an initial compensable evaluation for numbness of the upper extremities (left hand).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1986 to July 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran testified at a videoconference Board hearing before the undersigned; a transcript is included in the record.

The issues of entitlement to an initial compensable evaluation for numbness of the right hand and left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at the December 2015 Board hearing, the Veteran withdrew the appeal of the issue of service connection for a low back disorder; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of service connection for a low back disorder are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claims, discussion of the impact of the VCAA is not necessary in light of the expression of the Veteran's intent to withdraw his appeal in these matters.

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

The Veteran withdrew his appeal of the issue of service connection for a low back disorder on the record at the December 2015 Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and it is dismissed.


ORDER

The appeal seeking entitlement to service connection for a low back disorder is dismissed.


REMAND

A remand is required to obtain a new VA examination regarding the issues of increased ratings of the right and left hands.  The most recent VA examination to assess the Veteran's hands was in June 2013.  The Veteran indicated at the December 2015 Board hearing that his symptoms have worsened since the last examination.  At the examination, it was noted that his hands swell and his small fingers hurt sometimes.  Limitation of motion was noted with the little finger.  The Veteran testified that he now experiences constant pain and it is getting worse.

The Veteran also testified that he had an X-ray and assessment of his hands in 2014.  The most recent VA treatment records in the claims file are dated in May 2014.  However, there was no assessment of the hands or X-rays noted in the 2014 records currently in the claims file.  Therefore, steps should be taken to attempt to associate any outstanding VA treatment records with the claims file.

Overall, the evidence appears to suggest that the Veteran's hands have worsened since the most recent examination of this disability.  Thus, the AOJ should arrange for another VA examination to determine all current manifestations and the current severity of his hands.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As the Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination, the Board must remand this matter to afford him an opportunity to undergo a VA examination to assess the current nature, extent, and severity of his service-connected hand disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to secure complete copies of the clinical records of all VA treatment the Veteran has received for his hands not already associated with the record, specifically since May 2014.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of all manifestations of his service-connected right and left hand disabilities.  The entire record must be reviewed in conjunction with the examination.

The examiner is requested to delineate all symptomatology associated with, and the current severity of the right and left hand disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Thereafter, the RO should re-adjudicate the claim.  If any benefit sought is not granted in full, the Veteran should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


